Title: From George Washington to Tobias Lear, 15 June 1795
From: Washington, George
To: Lear, Tobias


          
            My dear Sir,
            Philadelphia 15th June 1795
          
          Your letters of the 3d & 4th instt (in the date of the latter, I presume there is a mistake) with several accounts enclosed in the first, have been duly received; as was the certificate of the shares which were bot in the Banks of Alexandria & Columbia on my behalf.
          Your preference of the former for the appropriation of the balance which remain in your hands, is accordant with my ideas; and unless you have very good reasons to believe that the shares may be had at par by delaying the purchase of them, it might be as well perhaps to buy at the prices now going (especially if the overplus will meet compensation in the dividends) as to await for a fall.
          Being hurried, I shall only add the good wishes of this family

to my own, and assure you of the sincere esteem & regard with which—I am—Dear Sir Your Affectionate friend
          
            Go: Washington
          
        